Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al., US 2003/0113038 (hereinafter Spencer) in view of Wolter, US 7,623,888 (hereinafter Wolter).

For claims 1, 8, 15, Spencer teaches a method for dynamic Network-Based Media Processing (NBMP) image retrieval executable by a processor, the method comprising: 
receiving a call for a function from among a function group comprising one or more functions, the function call corresponding to an NBMP request to a workflow manager (see [0010], “parser that takes a request and interprets it into a set of individualized operation commands that will, in sequence, be performed to create or alter an image,” [0018], “a job processor that receives parsed commands from the parser and executes the commands in the form of a job to perform a plurality of operations,” [0042], “image chain is a representation of a sequence of steps necessary to create the desired result image. Image chains are built within the system by sending a series of commands referred to as a request. As the request is processed, each command is interpreted, in sequence, resulting in the creation of an image chain,” [0101] – [0102], “The job 22 is then executed one command at a time to perform various operations by a job processor” where job processor receiving one or more commands represents receiving a call for a function from among a function group); 
determining whether an image associated with the received function call is static or dynamic (see [0041], “Images in the system may have multiple frames. If the file from which an image is retrieved supports multiple frames, it will be added to the pool just as any other image via the source command,” [0102], “a first command may require the dynamic imaging server to obtain a source image from a tertiary web server at a specified URL” where image to be retrieved is determined to have multiple frames represents determining whether image is static or dynamic); and 
returning a pointer to the image based on the image being determined to be dynamic (see [0038], “system assets such as images, image chains, color profiles, and fonts, can be acquired from many sources, for example, over http, ftp, or from an image repository on a server. The assets are processed by requests sent to a dynamic imaging server, wherein the requests are a series of commands,” [0041], [0076], “images, fonts, stored chains—can be retrieved from any valid url,” [0101] – [0102], “a first command may require the dynamic imaging server to obtain a source image from a tertiary web server at a specified URL” where command containing location of requested multi-frame image represents pointer to dynamic image to be processes). 

Wolter teaches wherein the received function call is selected from the one or more functions from among the function call group based on a first ranking of the one or more functions having a same ranking scale (see col. 2 lines 54-59, “system for selecting and presenting user-interface display elements,” col. 3 lines 5-18, “ranking-data defining a rank-ordered listing of N user-interface display elements,” col. 6 lines 3-12, “rank-ordered listing could be set forth as a table of data, in which priority values are listed for each display element;” see Applicant’s Specification, US 2020/0409987, [0033], “The Rank parameter may be an unsigned integer between 0 and 100 that may specify a rank of a function or function group among functions with same functionality. A higher number may specify a higher rank” defining same ranking scale), the same ranking scale being identified by a same URI (see col. 4 lines 34-63, “rank-ordered listing as uniform resource identifiers (URIs) or as function calls for instance”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Spencer with the teachings of Wolter to provide ranking of multiple functions based on user preference(s) for associated important elements (see Wolter, col. 3 lines 49-63).


For claims 2, 9, 16, Spencer teaches wherein the pointer points to a URL with one or more images (see [0038], [0076], [0102], pointer to retrieve image from “URL”). 

For claims 3, 10, 17, Spencer teaches wherein the pointer points to an array including one or more image elements (see [0038] – [0039], “Metadata is data carried along with an image to covey additional details or characteristics beyond the picture itself,” [0073], [0079], “metadata fields” where pointer points to image and associated metadata and where metadata elements in metadata fields represent array of image elements, further r). 

For claims 4, 11, 18, Spencer teaches wherein the array comprises a URL, a flag indicating whether the image is static or dynamic, first information corresponding to a template for defining a URL, and second information corresponding to data associated with the image (see [0038] – [0039], [0073], [0079], where metadata with metadata fields comprises cited elements that represent non-functional descriptive material). 

For claims 5, 12, 19, Spencer teaches the method of claim 4, wherein the first information includes one or more of an operating system, version information, and a hardware platform (see [0044], “format the browser understands” represents non-functional descriptive material of information on associated hardware platform). 

For claims 6, 13, the combination teaches the ranking of the one or more functions from among the function call group have a same functionality (see Wolter, col. 3 lines 5-18, “ranking-data defining a rank-ordered listing of N user-interface display elements (e.g., buttons/links to invoke certain functions, etc.)”).

For claims 7, 14, 20, the combination teaches wherein the one or more functions are ranked on a linear scale, and wherein a first function is compared to a second function based on the first and the second functions having a same functionality (see Wolter, see col. 2 lines 54-59, “system for selecting and presenting user-interface display elements,” col. 3 lines 5-18, “ranking-data defining a rank-ordered listing of N user-interface display elements,” col. 6 lines 3-12, “rank-ordered listing could be set forth as a table of data, in which priority values are listed for each display element”).


Response to Amendments & Arguments

Applicant’s amendments with respect to claims failing to comply with the written description requirements have been fully considered and are persuasive.  The 35 U.S.C. 1102(a) of claims 6 and 13 has been withdrawn. 

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169